UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-4887
ROY BLANKENSHIP, a/k/a Hinkle,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
               Charles H. Haden II, District Judge.
                            (CR-02-97)

                      Submitted: May 20, 2003

                      Decided: June 11, 2003

    Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Matthew A. Victor, VICTOR, VICTOR & HELGOE, L.L.P.,
Charleston, West Virginia, for Appellant. Kasey Warner, United
States Attorney, John J. Frail, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                   UNITED STATES v. BLANKENSHIP
                              OPINION

PER CURIAM:

   Roy Blankenship appeals his conviction and thirty-year sentence
following a jury trial on charges of conspiring to distribute cocaine
and attempted distribution of cocaine, both in violation of 21 U.S.C.
§ 846 (2000). Blankenship argues his conviction rests on two errone-
ous evidentiary rulings and that the district court should not have
credited the testimony of a cooperating co-conspirator in calculating
his sentence. For the following reasons, we affirm.

   Blankenship’s challenge to the district court’s finding that he
lacked standing to challenge the admission of cocaine discovered in
a FedEx shipment is misplaced. Although the sender and recipient of
a package sent by mail each have a legitimate expectation of privacy
in the package’s contents, United States v. Jacobsen, 466 U.S. 109,
114 (1984), Blankenship was neither the addressee nor the identified
sender of the package at issue in this case. Cf. United States v. Pitts,
322 F.3d 449, 455-57 (7th Cir. 2003). Accordingly, we find no error
in the district court’s denial of Blankenship’s motion to suppress.

   Nor do we find that the district court abused its discretion in admit-
ting recorded telephone conversations over Blankenship’s objection
pursuant to Fed. R. Evid. 404(b). See United States v. Queen, 132
F.3d 991, 995 (4th Cir. 1997) (providing standard). While some of
Blankenship’s statements may have portrayed him unfavorably, the
statements were relevant beyond an examination of his character, as
they supported the United States’ showing of intent to purchase
cocaine, an element of the crime charged. Further, Blankenship fails
to demonstrate that the statements are unreliable or unduly prejudicial
under Fed. R. Evid. 403. See id., 132 F.3d at 995. Accordingly, we
find no error in this regard.

   Likewise, Blankenship’s challenges to the chain of custody for two
of the United States’ exhibits are misplaced. Under Fed. R. Evid. 901,
the admission of an exhibit must be preceded by "evidence sufficient
to support a finding that the matter in question is what its proponent
claims." This showing is satisfied by "sufficient proof that the evi-
dence is what it purports to be and has not been altered in any mate-
                    UNITED STATES v. BLANKENSHIP                       3
rial respect," and is not intended as an iron-clad rule that requires
exclusion of real evidence based on a missing link in its custody. See
United States v. Ricco, 52 F.3d 58, 61-62 (4th Cir. 1995). Because
witnesses at trial provided an adequate basis for authenticating the
FedEx shipment and a Crown Royal bag containing a large sum of
currency, these assignments of error are meritless.

   Finally, Blankenship challenges the calculation and length of his
sentence, attacking the credibility of Howard Williamson, a cooperat-
ing co-conspirator, and the disparity between their sentences. Giving
due regard to the district court’s assessment of Williamson’s credibil-
ity, our review of the record reveals that the district court did not err
in crediting Williamson’s testimony despite Blankenship’s attempts to
impeach him and point out alleged internal inconsistencies in his testi-
mony. Further, Blankenship did not seek a downward departure based
on the sentencing disparity in question, nor could one have been
granted. See United States v. Brothers Constr. Co., 219 F.3d 300, 319
(4th Cir. 2000). Thus, Blankenship fails to demonstrate error in either
the district court’s crediting of his cooperating co-conspirator’s testi-
mony or its imposition of a substantially longer sentence than that
received by his co-conspirator.

   Accordingly, we affirm Blankenship’s conviction and sentence.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED